Citation Nr: 0218449	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  99-08 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUES

1. Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 50 percent 
evaluation, effective from July 1997.

2. Entitlement to a total disability rating for 
compensation purposes based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
August 1971.

This appeal arises from a September 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, that granted a July 1997 
application to reopen a claim of service connection for 
post-traumatic stress disorder (PTSD), and assigned a 50 
percent rating effective from July 11, 1997.  The veteran 
filed a notice of disagreement in November 1998, and after 
issuance of a statement of the case in February 1999, a 
substantive appeal was received by the RO in May 1999.  

A TDIU was denied by the RO in February 1999.  The notice 
of disagreement was received in May 1999, followed shortly 
by a VA Form 9 in which the veteran contended his mental 
disorder rendered him "totally occupationally... impaired."  
Although this preceded issuance of the statement of the 
case on this issue, the Board finds it an acceptable 
substantive appeal.  See Rowell v. Principi, 4 Vet. App. 9 
(1993).  Because the RO's grounds for denial of the TDIU 
(failure to meet schedular disability requirements under 
38 C.F.R. § 4.16(a)) are removed by the grant herein of a 
70 percent rating for the service-connected mental 
disorder, the TDIU issue is remanded at the end of this 
decision for further adjudication.

The veteran is advised that his claim for service 
connection for diabetes was denied by the RO because he 
had not offered, or even identified, medical evidence to 
establish a diagnosis of diabetes.  That denial will 
become final May 28, 2003, unless he disagrees and/or 
submits or identifies evidence showing that he has 
diabetes.


FINDINGS OF FACT

1. All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2. The service-connected PTSD is shown to have been 
productive of a disability picture that more nearly 
approximates occupational and social impairment with 
deficiencies in most areas and an inability to establish 
and maintain effective relationships during the period 
of this appeal.

3. The service-connected PTSD is not shown to have produced 
total occupational and social impairment at any time 
during the period of this appeal.


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for 
PTSD, and no higher, effective from July 1997, are met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130 and Part 4, Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a 
claim.

Guidelines for the implementation of the VCAA that amended 
VA regulations were published in the Federal Register in 
August 2001. 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

The veteran has been notified what type of evidence he 
needs to submit, and that VA will help to obtain this 
evidence.  See, e.g., RO letters dated October 23, 1997, 
and January 22, 1998.  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claim for an increased evaluation for PTSD, and that the 
requirements of the VCAA have in effect been satisfied.  
The veteran has been provided with VA psychiatric 
examinations to determine the severity of the PTSD.  He 
and his representative have been provided with a Statement 
of the Case and Supplemental Statements of the Case that 
discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on 
the claim.  There is no identified evidence that has not 
been accounted for and the veteran's representative has 
been given the opportunity to submit written argument. 

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim, and of the 
respective roles of himself and VA in obtaining this 
evidence, and that there is no prejudice to him by 
appellate consideration of the claim at this time without 
another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or to give the representative another 
opportunity to present additional evidence and/or 
argument. Bernard v. Brown, 4 Vet. App. 384 (1993). See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim. Hence, no 
further assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The evidence of record shows that the veteran underwent a 
VA psychiatric examination in August 1995.  He complained 
of post-traumatic stress disorder symptoms.  He denied 
hallucinations or delusions, or sleep problems.  He 
reported being married for 24 years, with two children, 
and denied having marital problems.  He reported working 
for three years after discharge, but leaving because he 
was uncomfortable.  He did a variety of jobs for 
approximately ten years off and on, and was employed as a 
mentor at a school.

Mental status examination revealed that the veteran was 
coherent and relevant in speech.  He denied nightmares, 
sleep problems, intrusive thoughts.  He admitted to 
flashbacks, and sweats.  The examiner noted there were no 
symptoms of withdrawal, numbing, exaggerated startle 
response or avoidance of stimuli.  
He was oriented in all three spheres and able to interpret 
proverbs correctly.  Diagnosis was: AXIS I, no diagnosis; 
AXIS II, no diagnosis: Axis III, none; AXIS IV, stress: 
none apparent; AXIS V, functioning, working with children.  
GAF score was estimated at 70.  The examiner indicated 
being unable to make a diagnosis of post-traumatic stress 
disorder since the criteria were not met.  

VA outpatient treatment records from July 1992 to 1997 
show reports of nightmares, sleeping problems, and 
recurring thoughts of Vietnam.  September 1997 Psychiatry 
Clinic notes show evaluation for post-traumatic stress 
disorder, and complaints of worsening insomnia for the 
previous 5-6 months, dreams about combat in Vietnam, and 
other stressful events.  He reported flashbacks, memories 
of Vietnam, and felt responsible for the death of his 
comrades.  He denied suicidal ideation.

A November 1997 letter signed by both a psychiatrist and a 
counseling therapist at the Vet Center noted complaints of 
intrusive thoughts, difficulty concentrating when reading, 
and many stressors of seeing persons killed at close range 
during combat in Vietnam.  It was noted that the veteran 
had increasing sleep problems and night sweats, avoided 
social situations, and had a chronic state of 
hypervigilance.  He had thoughts of suicide in the past, 
but denied homicidal thoughts.  His affect was limited and 
he expressed difficulties developing close relationships.  
He also reported being unemployed, holding over 15 jobs 
since Vietnam, and having a history of alcohol abuse and 
some memory problems.  It was noted that the examining 
psychiatrist, and a trauma psychologist had diagnosed the 
veteran with post-traumatic stress disorder-chronic and 
major depression, and the veteran was currently under 
treatment for depression with Serzone.  

In a November 1997 statement, the veteran asserted that 
due to the severity of his post-traumatic stress disorder 
and exposure to Agent Orange, he was unable to hold a job, 
and had recently become unemployed.  He requested a higher 
rating for his conditions.

A social worker's report received in February 1998, 
revealed work history of periods of unemployment, and 
emotional problems which the veteran felt resulted in poor 
job performance.  He also reported having been arrested 
several times for driving under the influence of alcohol.  
He was seeing a physician and counselor twice a week, took 
antidepressants, and had never been psychiatrically 
hospitalized.  He reported six hours of sleep a night with 
medication, sleep was interrupted, with nightmares of 
Vietnam and current events in his life.  He reported 
intrusive and distressing thoughts of Vietnam, anger, 
depression and sadness.  There were outbursts of anger and 
rage, feelings of detachment from people, and 
hypervigilance, with exaggerated startle response.  His 
last employment was in April 1997 teaching technical 
education, but he was unsure whether he would return to 
teaching since he was unable to pass the certification 
test, which he ascribed to difficulty concentrating.  He 
also had nightmares, flashbacks, avoidance of thoughts of 
Vietnam, avoidance of wooded areas, and not being able to 
fish or hunt as he did before going to Vietnam, and 
reported feeling cold, distant and numb.

On VA examination in February 1998, it was noted that he 
was receiving care at the VA clinic, and attended the 
veteran center there weekly.  He last worked as a teacher 
of industrial arts, but was currently unemployed because 
of his inability to pass the teaching certification 
examination.  He began drinking heavily on his return from 
Vietnam, and has continued, and reported violent outbursts 
and disturbed sleep and startle reactions.  Throughout the 
interview, it was noted that the veteran's affect was very 
somber, with blunted and depressed quality.  He seemed 
very anxious, hypervigilant at times, and became tearful 
talking of feelings of estrangement from his family, their 
aversion to him, and periods of bad depression.  
Diagnostic impression was of post-traumatic stress 
disorder of a moderate degree characterized particularly 
by depressive mood.  Also noted were hyper startle 
reactions, hypervigilance, disturbed sleep, nightmares, 
guilt feelings, and predominantly depression.  GAF was 
estimated at 50, denoting serious symptoms, chronicity of 
post-traumatic stress disorder, and chronicity of 
depressed mood.

VA outpatient treatment notes were submitted from May 1990 
to March 1998.  These records largely show treatment for 
unrelated conditions.  However, a note dated in October 
1991 reflects that the veteran was hesitant to begin 
dealing with post-traumatic stress disorder related 
issues.  In November 1991, the examiner noted that the 
veteran described depressive symptoms, but declined to 
become actively involved in the post-traumatic stress 
disorder treatment although he agreed to keep in touch.  

By rating decision of September 1998, the RO granted 
service connection for neuropsychiatric disorder, later 
recharacterized as PTSD, and assigned a 50 percent rating, 
effective from July 11, 1997.  The veteran appealed.

The veteran underwent VA examination in February 2001.  
Financial debt is noted as a major stressor.  He was 
treated for alcohol dependence approximately two years 
prior, and had a DUI and was forced to take classes.  He 
admitted to drinking all the time anyway.  He tried to 
return to school to pursue a Master's degree, but ran out 
of money, and indicated he was looking for work as a game 
warden.  A typical day in his life was to sleep until 
noon, due to inability to sleep at night, then he works in 
the yard and does other chores.  He occasionally talks 
with a friend by phone, goes to church but tends to 
worship at home mostly.  He has intermittent treatment 
with a social worker and psychiatrist, and was never 
hospitalized for his PTSD condition.

He had memories of the war, and worried about financial 
stress.  He was alert and oriented in all spheres, speech 
was slow and unmodulated, and circumstantial.  He appeared 
mildly depressed with bland affect, and denied suicidal 
ideation.  Recent and remote memory were good, and he had 
average intellectual capacity.  Insight and judgment were 
fair, and reasoning ability only at concrete level.  There 
was no evidence of psychosis.  Diagnosis was AXIS I, PTSD, 
chronic, major depression as a secondary diagnosis, 
alcohol dependence.  GAF was 50.  It was noted that he was 
unable to return to teaching because of inability to pass 
certification test, and he had nightmares, low motivation, 
intrusive thoughts, depression and anhedonia.  Daily 
alcohol abuse was noted as a hindrance to his progress in 
his emotional and mental health.

A letter received in January 2002 from his social worker 
and trauma psychologist at the Vet Center notes that the 
veteran has been unemployed for several years.  It is 
noted that he has sleep problems, low energy, lack of 
motivation, difficulty enjoying things, depression, and 
alcoholism.  The examiners note that situational stressors 
such as serious financial difficulties, marital 
difficulties, and significant problems with his son, have 
had significant impact on the veteran, and his condition 
appears to have worsened, he has lost weight, and has more 
frequent nightmares, with difficulty making friends, and 
is socially isolated.  The examiners noted that his 
disability keeps him from being gainfully employed.

In his statements including his most recent July 2001 
memorandum and September 2002 Statement, the veteran and 
his representative asserted entitlement to a total 
evaluation, and that he was unable to keep a job.  A GAF 
of 40 was assigned.

Analysis

In general, disability evaluations are assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 
1155.  

Although the regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.41, where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the United States Court of Appeals for Veterans' 
Claims (Court) has made a distinction between the 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for 
an increased rating of a service-connected condition.  In 
cases such as this, where the claim for a higher 
evaluation stems from an initial grant of service 
connection for the disability at issue, "staged" ratings 
may be assigned.  Thus, where an initially assigned 
disability evaluation has been appealed, it is possible 
for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  See also 
Meeks v West, 12 Vet. App. 352 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When evaluating the level of disability for the 
mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 
C.F.R. § 4.126 (b).

The veteran's service-connected PTSD is currently rated as 
50 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities (Rating Schedule).  Under this diagnostic 
code a 50 percent rating is warranted when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function 
independently, appropriately and ineffectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, Diagnostic 
Code 9411.  The Board notes that Diagnostic Code 9411 
requires, for the 50 percent rating, that the occupational 
and social impairment with reduced reliability and 
productivity be "due to such symptoms as...."  It does not 
require that a majority of the listed symptoms be present.

A longitudinal review of the evidence shows that his PTSD 
was manifested primarily by depressive mood, insomnia, 
limited affect, and recollections of experiences in the 
Republic of Vietnam, with anger, nightmares, guilt 
feelings, exaggerated startle response, sadness, feelings 
of detachment, hypervigilance, and tearfulness on 
recollections.  The GAF scale on the report of his 
February 1998 VA psychiatric examination was 50, and the 
GAF score on the February 2001 VA examination was also 50.  
The GAF score in a January 2002 letter from the VA 
psychiatrist and social worker at the Vet Center was 40. 

The Global Assessment of Functioning (GAF) is a scale from 
0 to 100, reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 denotes 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
is defined as some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure 
or irrelevant) OR major impairment in several areas such 
as work or school, family relations, judgment, thinking or 
mood (e.g. depressed man, avoids friends, neglects family, 
and is unable to work).

While the GAF score on the report of examination in 
January 2002 was 40, the Board finds on review of the 
entire record that the service-connected PTSD was 
productive of a disability picture that more nearly 
approximated that of occupational and social impairment 
with deficiencies in most areas and an inability to 
establish and maintain effective relationships.  The 
veteran has been diagnosed in February 1998 VA examination 
with chronic PTSD of a moderate degree, characterized by a 
depressive mood, and in February 2001 VA examination, a 
diagnosis was noted of chronic PTSD with major depression, 
and daily alcohol abuse was noted as a hindrance to 
progress in his emotional and mental health.  Lack of 
employment was consistently attributed to inability to 
pass a teacher certification test.  The Board concludes 
that the evidence is in equipoise as to whether the 
veteran's disability picture is more nearly approximated 
by a 70 percent rating, and giving the benefit of the 
doubt to the veteran, finds that a 70 percent rating is 
for application for the period of the appeal.

The evidence does not support the assignment of a rating 
higher than 70 percent for PTSD.  In a January 2002 
letter, a psychiatrist and social worker from the Vet 
Center concluded that the veteran's disability kept him 
from being gainfully employed, and assigned a GAF of 40, 
which denotes major impairment in areas such as work.  
However, the evidence also shows that non-service 
connected disabilities of alcohol dependence, situational 
stressors, and problems with his son, also contributed to 
this conclusion.  The evidence as a whole does not show 
that the veteran's service-connected psychiatric 
disability alone prevented him from being gainfully 
employed.  Service-connected PTSD is not shown to be 
productive of a disability picture manifested by total 
occupational and social impairment due to symptoms 
consistent with gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name, warranting a 100 percent 
evaluation.

The Board finds that the preponderance of the evidence is 
against the claim for a rating greater than 70 percent for 
the period under appeal.  The benefit of the doubt 
doctrine is not for application, because the preponderance 
of the evidence is against it. 38 U.S.C.A. 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 70 percent, and no higher, is granted 
for PTSD, subject to the regulations applicable to the 
payment of VA monetary benefits.


REMAND

As noted in the Introduction section, the RO denied a TDIU 
because the veteran's service-connected disabilities did 
not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a).  With the grant of a 70 percent rating, those 
threshold requirements are now met.  Accordingly, the case 
is remanded to the RO for the following action:

The RO should re-adjudicate the claim 
for a TDIU.

Thereafter, the case should be returned to the Board, 
following completion of the usual appellate procedures.  
The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

